Citation Nr: 0833196	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-01 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for medical care received at Takoma 
Adventist Hospital on February 13, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active duty service from 
April 1967 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Medical Center (MC) (the Agency or Original 
Jurisdiction (AOJ)) in Mountain Home, Tennessee that denied 
payment of medical expenses.  A Board hearing was held before 
the undersigned in June 2007.  A transcript of this hearing 
is of record.  The Board remanded this case for further 
development in August 2007.


FINDINGS OF FACT

1.  In the Board's August 2007 remand and in September 2007 
phone calls from the AOJ, further evidence was sought from 
the appellant in connection with his instant claim.

2.  The appellant declines to provide the requested for 
evidence.


CONCLUSION OF LAW

By not providing requested evidence or the information needed 
for development for such evidence, necessary for a decision 
on the merits of this claim, within one year, the appellant 
has abandoned the claim.  38 U.S.C.A. §§ 5107, 7105(d)(5) 
(West 2002 & Supp. 208); 38 C.F.R. § 3.158 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The VCAA and its implementing regulations do not apply to 
claims for benefits governed by 38 C.F.R. Part 17 (the 
governing regulations for reimbursement of private medical 
expenses).  See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  
Regardless, in the instant case, a VCAA notice letter was 
sent to the veteran in September 2006.  The veteran has had 
ample opportunity to respond, and is not prejudiced by any 
technical notice deficiency. 

Factual Background, Legal Criteria, and Analysis

The veteran is seeking payment for private medical care 
rendered on February 13, 2006 at Takoma Adventist Hospital.  
The AOJ denied the veteran's claim on the bases that the 
treatment required was not emergent and VA facilities were 
feasibly available to provide care.  

The evidence of record shows that the veteran arrived at the 
hospital by ambulance.  The veteran also testified that he 
was unconscious when the ambulance arrived at his home.  In 
August 2007 the Board remanded the appellant's claim to the 
AOJ with the directive that the AOJ "should attempt to 
obtain the February 13, 2006 ambulance report, after 
obtaining the necessary releases from the veteran."  

A report of contact notes that the AOJ called the veteran on 
September 13, 2007, and requested that he obtain the February 
13, 2006 ambulance report.  The AOJ noted that it had no such 
records, as the VAMC was never billed by the ambulance 
company.  The AOJ called the veteran to follow up on 
September 21, 2007.  The veteran indicated that he had not 
yet obtained the ambulance report.  The AOJ called the 
veteran again on October 15, 2007, but the veteran did not 
answer the phone.  On October 23, 2007, the veteran stated 
that he had still not received the ambulance report.  He 
requested that his case be sent back to the Board without the 
ambulance report as the appeal had gone on long enough.  

An October 2007 SSOC informed the appellant of his failure to 
respond to the AOJ's request for pertinent evidence.  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  38 C.F.R. § 3.158(a).

The facts of this case are clear.  The appellant has failed 
to respond to multiple requests for information essential for 
the proper adjudication of his claim.  He has not provided VA 
the sought after evidence.  In fact, he asked that his appeal 
be adjudicated without this evidence.  The controlling 
regulation in these circumstances, 38 C.F.R. § 3.158(a), is 
unambiguous, and mandates that the claim will be dismissed.  
Under these circumstances, the Board has no recourse but to 
conclude that the veteran has abandoned the claim.  See Hyson 
v. Brown, 5 Vet. App. 262 (1993).

The Board notes that in an August 2008 informal hearing 
presentation, the veteran's representative maintained that 
the AOJ erred by failing to contact "the facility" 
(presumably the ambulance company or the private hospital) to 
obtain the ambulance report.  However, the Board notes that 
these are private medical facilities; the RO is unable to 
obtain private treatment records without further help from 
the veteran.  As noted above, the veteran has declined to 
assist the AOJ in this regard.

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears the case here.  In light of the 
abandonment of the appeal, there remains no allegation of 
error of fact or law for appellate consideration.  Under 38 
U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.


ORDER

The appeal to establish entitlement to payment or 
reimbursement of unauthorized medical expenses for medical 
care received at Takoma Adventist Hospital on February 13, 
2006, is dismissed.



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


